DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 09/01/2021.
Claims 15 and 16 have been cancelled.
Claims 1-14 are pending and allowed in this action.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 14, on line 7, change, “the mobile telephone network” into --- the wireless communication network ---.
In claim 14, on line 12, change “less of communication devices” into --- less of the communication devices ---.in claim 14, on line 15, change “of communication devices” into --- of the communication devices ---.


Prior Art Consideration

1. 	(US 2004/0049519 A1), published to Itakura et al., on Mar. 11, 2004, discloses ---- In the update information window, there is a button to download the software for upgrading the message viewer 76.  The user sends an update response, indicating whether he wishes to obtain the message viewer 76, to the message distribution 
apparatus 39 (S130).  The message distribution apparatus 39 determines whether 
to download the software according to the update response (S131: update).  If 
the message distribution apparatus 39 determines that the software is to be 
downloaded, the software is sent to the connection module 78 of the message 
viewer 76 (S132: download) (see par. 0191). 
 2. 	(US 6,820,259 B1), issued to Kawamata et al., on Nov. 16, 2004, discloses ---    A terminal apparatus has a reception unit for receiving a data group or a program group distributed from a satellite or a ground distribution system, and an update sequence management unit (see title; abstract).
3. 	(US 2014/0364110 A1), published to Rao et al., on Dec. 11, 2014, discloses --- The network 105 in a representative embodiment of the present invention may support mass distribution of firmware and software updates using methods employed by the device management server 109 or the customer care server 157 (see par (see par. 0037).
4. 	(US 2005/0148322 A1), published to Jei, on Jul. 7, 2005, discloses ---    Disclosed is a method and a system for efficiently distributing electronic content such as game software to a plurality of users in a mobile communication network or a system 
	None of these references disclose or fairly teach/suggest the feature/s provided/indicated below as reason for allowance.

Allowable Subject Matter

Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
determining a sequence of distributing the software to a threshold number or less of communication devices among the a plurality of communication devices connectible to the base station based on the a plurality of device identification information used to identify the threshold number or less of communication devices and the base-station identification information of the base station; and distributing the software through the base station to the threshold number or less of communication devices among the plurality of communication devices according to the determined sequence --- as recited or within the context of, particularly, claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        9/18/2021